Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Giovannetti et al. (US 2017/0209923 A1) (hereinafter “Giovannetti”).

Regarding claims 1-5, Giovannetti teaches powder material that is used in an additive manufacturing process to make a component where the powder material comprises a metal-containing powder and a strengthening dispersor in powder form (Giovannetti, [0036]). Giovannetti also teaches that the strengthening dispersor can be a metal oxide such as Y2O3, Al2O3, and combinations thereof and/or non-oxide materials such as Si3N4, AlN, SiC, TaC, WC, and combinations thereof where the strengthening dispersor can have a nanometric average grain size of equal to or less than about 60nm (Giovannetti, [0044-0045]). 
Giovannetti further teaches that the amount of strengthening dispersor in powder form in the final blend can range from 0.01-48 wt.%, more preferably, from 0.1-2.0 wt.% (Giovannetti, [0048]). Giovannetti also teaches that the small dispersor powder grains give rise to a fine distribution in the metallic matrix which in turn enhances the mechanical properties of the final component produced by additive manufacturing (Giovannetti, [0047]). 
The component after additive manufacturing comprising a strengthening dispersor of Giovannetti corresponds to a brown body comprising a metal nanoparticle binder of the present invention. The 0.01-48 wt.% of strengthening dispersor in the powder bled of Giovannetti encompasses the amount of  0.02-10 wt.% of metal nanoparticle binder, 0.02-5 wt.% of metal nanoparticle binder, and 0.02-0.5 wt.% of metal nanoparticle binder of claims 1, 3, and 4 of the present invention. The strengthening dispersor being Y2O3, Al2O3, Si3N4, AlN, SiC, TaC, WC, and combinations thereof of Giovannetti corresponds to the metal nanoparticle binder being selected from the group of claim 2 of the present invention. The metal-containing powder of Giovannetti corresponds to the build material powder of claim 5 of the present invention. The fine distribution, i.e., homogenous, of the small dispersor powder of Giovannetti corresponds to the metal nanoparticle binder is present in a selectively located area of the brown body, i.e., the inventors selected the distribution to be homogenous, of the present invention. Given that no article would be “perfectly homogenous”, Giovannetti could have a lesser amount of metal nanoparticle binder present in other areas of the brown body as presently claimed.

Given that the materials and amounts of the component containing strengthening dispersor and metal-containing powder of Giovannetti is substantially identical to the material and amounts of metal nanoparticle binder as used in the present invention, as set forth above, it is clear that the component containing strengthening dispersor and metal-containing powder of Giovannetti selectively located within an area of the brown body would inherently impart a strength from about 1 kPa to about 100 kPa to the area as presently claimed. 

 Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 7, Giovannetti also teaches that the metal-containing powder can be a superalloy powder such as a Ni-based, Co-based, Fe-based, Mo-based, W-based, Ta-based, or Nb-based (Giovannetti, [0037]). Given that Giovannetti also teaches that the strengthening dispersor can be Y2O3, Al2O3, Si3N4, AlN, SiC, TaC, WC, and/or combinations thereof, the metal-containing powder can be different than the metal in the strengthening dispersor, i.e., Ni-based and Al2O3, different metals, Ni and Al, and thereby arrive at the present invention.

Regarding claim 16, Giovannetti also teaches that the method relates to producing machine components, including components of internal combustion engines and turbomachines, i.e., turbine rotary and stationary blades or buckles, turbine nozzles, and turbine impellers (Giovannetti, [0001]). Moreover, the strengthening dispersor is a compound which when dispersed in the powder blend, increases the strength thereof, in particular to high-temperature creep (Giovannetti, [0008]). Giovannetti also teaches that the small dispersor powder grains give rise to a fine distribution in the metallic matrix, i.e., fine distribution would include the sides of the brown body, overhangs of the brown body, edges, fine features, high tolerance areas of the brown body, and combinations thereof (Giovannetti, [0047]). The location of the strengthening dispersor throughout the brown body of Giovannetti corresponds to wherein the metal nanoparticle binder is selectively located within the area chosen from bottoms of bridges, bottoms of cantilevers, sides of the brown body, overhangs of the brown body, edges, fine features, high tolerance areas of the brown body, areas of the brown body with large compression due to geometry, and combinations thereof of the present invention. 







Claims 1-5, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (US 2015/0069649 A1) (hereinafter “Bai”).

Regarding claims 1-5, Bai teaches a 3D printing process to make a component using a nanoparticle suspension, including  a base material and nanoparticles (Bai, [0015]). Bai also teaches that the nanoparticles can include the same ceramic, metal or metal alloy or a metal or metal alloy that diffuses into the build material powder particles, e.g., silver or gold nanoparticles may be used with gold alloy build material powder, as well as, AlN, SiC, Si3N4, WC, Al2O3, Al(OH)3, Fe2O3, Fe3O4, MgO, SiO2, TiO2, Y2O3, ZnO, ZrO2, BaCO3, In2O3, SnO2, carbon, magnesium, aluminum, iron, titanium, niobium, tungsten, chromium, tantalum, cobalt, nickel, vanadium, zirconium, molybdenum, palladium, platinum, copper, silver, gold, cadmium, zinc, and combinations of these with each other and/or with a nonmetallic element or elements (Bai, [0029]). 
Bai further teaches that the amount of nanoparticles present in the suspension can range from about 1 to about 50 wt.% (Bai, [0033]). Bai also teaches that the invention permits the development of material compositional variations within the built article, where a suspension that includes differing nanoparticle type and/or concentration, can be deposited at differing levels and/or in selected locations of the article as it is built (Bai, [0018]). 
The component after 3D printing comprising a nanoparticle suspension of Bai corresponds to a brown body comprising a metal nanoparticle binder of the present invention. The about 1-50 wt.% of nanoparticles in the article of Bai encompasses the amount of  0.02-10 wt.% of metal nanoparticle binder, 0.02-5 wt.% of metal nanoparticle binder, and 0.02-0.5 wt.% of metal nanoparticle binder of claims 1, 3, and 4 of the present invention. 
The nanoparticles being AlN, SiC, Si3N4, WC, Al2O3, Al(OH)3, Fe2O3, Fe3O4, MgO, SiO2, TiO2, Y2O3, ZnO, ZrO2, BaCO3, In2O3, SnO2, carbon, magnesium, aluminum, iron, titanium, niobium, tungsten, chromium, tantalum, cobalt, nickel, vanadium, zirconium, molybdenum, palladium, platinum, copper, silver, gold, cadmium, zinc, and combinations of these with each other and/or with a nonmetallic element or elements of Bai corresponds to the metal nanoparticle binder being selected from the group of claim 2 of the present invention. The build material of Bai corresponds to the build material powder of claim 5 of the present invention. Selectively locating the nanoparticles in differing types and/or concentration of Bai corresponds to the metal nanoparticle binder is present in a selectively located area of the brown body of the present invention. Given that Bai allows for a change in the concentration of the nanoparticles in the article in selective location, Bai could have a lesser amount of metal nanoparticle binder present in other areas of the brown body as presently claimed.

Given that the materials and amounts of the component containing strengthening dispersor and metal-containing powder of Bai is substantially identical to the material and amounts of metal nanoparticle binder as used in the present invention, as set forth above, it is clear that the component containing strengthening dispersor and metal-containing powder of Bai selectively located within an area of the brown body would inherently impart a strength from about 1 kPa to about 100 kPa to the area as presently claimed. 

 Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).


Regarding claim 7, Bai also teaches that the build material powders can include any ceramic, metal, metal alloy, or intermetallic compound that is suitable for 3D printing, including, AlN, SiC, Si3N4, WC, Al2O3, Al(OH)3, Fe2O3, Fe3O4, MgO, SiO2, TiO2, Y2O3, ZnO, ZrO2, BaCO3, In2O3, SnO2, carbon, magnesium, aluminum, iron, titanium, niobium, tungsten, chromium, tantalum, cobalt, nickel, vanadium, zirconium, molybdenum, palladium, platinum, copper, silver, gold, cadmium, zinc, and combinations of these with each other and/or with a nonmetallic element or elements (Bai, [0031]). Given that Bai discloses the build material and nanoparticles have a range of compounds they can be, it would be obvious to one of ordinary skill in the art, to select different materials for both the build material and the nanoparticles and thereby arrive at the claimed invention.


Regarding claim 16, Bai also teaches that the invention increases the structural strength of a 3D printed article and that more nanoparticle suspension can be deposited in one location than a different location (Bai, [0008] and [0041]). The location of the nanoparticle suspension to increase strength in certain areas by depositing more in one location of Bai corresponds to wherein the metal nanoparticle binder is selectively located within the area chosen from bottoms of bridges, bottoms of cantilevers, sides of the brown body, overhangs of the brown body, edges, fine features, high tolerance areas of the brown body, areas of the brown body with large compression due to geometry, and combinations thereof of the present invention.

Response to Arguments
Applicant primarily argues:
“Giovannetli does not teach or suggest that the metal nanoparticle binder is selectively located within an area to impart strength to a particular area and is present in lesser amounts in other areas of the brown body, as presently recited in amended independent claim 1. A person of ordinary skill in the art reading Giovannetti would not have been motivated to modify Giovannetti by including the strengthening dispersor in a non-homogenous amount, such as in selective areas and in lesser amounts in other areas because the internal combustion engine and turbomachine components are, as a whole, under constant high temperature and subject to high temperature fatigue cycles. By modifying Giovannetti to include selective locations of metal nanoparticle binder, then a person of ordinary skill in the art would expect the final components to fail due to the high temperature in the areas without the metal nanoparticle binder.”
Remarks, pg. 11
The Examiner respectfully traverses as follows: 
The dispersor being present throughout the powder material of Giovannetti means that the inventors selected the dispersor to be homogenous, i.e., selectively located the dispersor in the brown body. Moreover, there is no way for the brown body to be “perfectly homogenous”, i.e., there would be at least some small variations in the brown body and some portions could have a “lesser” amount of dispersor. Giovannetti also allows for the dispersor to be in amounts of 0.01-48 wt.% (Giovannetti, [0048]), which would allow for portions of the brown body to have lesser amounts of dispersor.
Further, Applicants have not claimed to what degree the lesser amounts are present, i.e., more than half of the brown body has less than 0.02 wt.% metal nanoparticle binder. 

Applicant also argues:
“The recited subject matter provides a further cost advantage over Giovannetti’s low cost method. The specification discloses selectively locating the metal nanoparticle binder in areas of the brown body which could sag, warp, break or otherwise disfigure from the intended shape. In this manner, large 3D parts or 3D parts having thin or unsupported sections may be benefited by the selective placement of the metal nanoparticle binder. Giovannetti does not teach or suggest the selective placement because the components produced by Giovannetti’s method are under constant high temperature stress which requires the uniform dispersion of the strengthening dispersor and its associated higher cost of materials. A person of ordinary skill in the art would not be motivated to modify Giovannetti to use the selective location of metal nanoparticle binder, and its associated lower cost of material, because the machine components of Giovannetti would fail due to the high temperature creep resistance under fatigue conditions.”
Remarks, pg. 11-12
The Examiner respectfully traverses as follows: 
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). MPEP 2144 IV.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        /BRIAN D WALCK/Primary Examiner, Art Unit 1738